        Case 1:19-cv-05655-AJN-OTW Document 55 Filed 03/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
EDWARD GUILLEN,
                                                                 :
                                      Plaintiff,                 :   19-cv-5655 (AJN) (OTW)
                                                                 :
                     -against-                                   :            ORDER
                                                                 :
CITY OF NEW YORK, et al.,                                        :
                                                                 :
                                      Defendants.                :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:


         On February 1, 2021, I granted Defendants’ motion to compel Plaintiff to provide

amended responses to Defendants’ interrogatories and document demands. (ECF 53). On

February 24, 2021, Defendants indicated that Plaintiff has not yet complied with the Order.

(54). Plaintiff has not filed a response to Defendants’ letter.


         Accordingly, Plaintiff is ORDERED TO SHOW CAUSE IN WRITING BY MARCH 2, 2021 at

5:00 pm why I should not sanction Plaintiff and/or his counsel under Federal Rules of Civil

Procedure 16(f), 37(a)(5), 37(b), and/or the Court’s inherent authority for failure to comply with

the Court’s February 1, 2021 Order. Making the previously-ordered production by March 2,

2021 does NOT relieve Plaintiff of his obligation to show cause.


         ECF 54 is denied without prejudice.
     Case 1:19-cv-05655-AJN-OTW Document 55 Filed 03/01/21 Page 2 of 2




      SO ORDERED.



                                             s/ Ona T. Wang
Dated: March 1, 2021                                    Ona T. Wang
       New York, New York                      United States Magistrate Judge
